Citation Nr: 1213186	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for dry skin of the face and head.

2.  Entitlement to service connection for right foot wart.

3.  Entitlement to an initial disability rating in excess of 0 percent for bilateral tinea pedis, and gryphosis/onychomycosis status post excision of right great toenail and left 4th/5th toenail.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating in excess of 0 percent for bilateral tinea pedis, and gryphosis/onychomycosis status post excision of right great toenail and left 4th/5th toenail, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issues of entitlement to service connection for dry skin of the face and head, and entitlement to service connection for right foot wart.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for dry skin of the face and head have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the issue of entitlement to service connection for right foot wart have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn the issues of entitlement to service connection for dry skin of the face and head, and entitlement to service connection for right foot wart.  There remain no allegations of errors of fact or law for appellate consideration with regard to those two issues.  The Board does not have jurisdiction to review those two issues, and dismissal is warranted.





ORDER

The issue of entitlement to service connection for dry skin of the face and head is dismissed.

The issue of entitlement to service connection for right foot wart is dismissed.


REMAND

The Veteran's most recent VA skin examination took place in November 2009, nearly two and a half years ago.  The Veteran now testifies that his bilateral tinea pedis and gryphosis/onychomycosis disability has worsened since the time of his last examination.

The Veteran is to be scheduled for a new VA skin examination so that current findings pertaining to his bilateral tinea pedis and gryphosis/onychomycosis disability may be obtained prior to adjudication.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of all manifestations of the service-connected bilateral tinea pedis, and gryphosis/onychomycosis status post excision of right great toenail and left 4th/5th toenail.  All required testing must be performed.

2.  Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


